   Case 2:21-cr-00271-BRM Document 20 Filed 09/09/21 Page 1 of 1 PageID: 41


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

U.S. v. RONALD HILL, CRIM. NO. 21-271

                                  PETITION FOR
                       WRIT       OF HABEAS CORPUS

1. RONALD HILL, DOB: 12/26/1991, SBI: 681605D, is now confined to Hudson
County Jail in Kearny, New Jersey.

2. RONALD HILL, DOB: 12/26/1991, SBI: 681605D, will be required to appear via
zoom video conference on Monday, September 13, 2021, at 2:00 p.m.
for an arraignment via video conference before the Honorable Brian R. Martinotti,
United States District Judge, in the above captioned case.


A Writ of Habeas Corpus should be issued for
that purpose. DATED: September 9, 2021
           Newark, NJ

                                                  Sophie E. Reiter, Assistant U.S. Attorney
                                                  Petitioner

                                         ORDER
Let the Writ Issue.

DATED:     September 9, 2021
                                                    Honorable Brian R. Martinotti U.S.D.J.

                       WRIT      OF     HABEAS         CORPUS

The United States of America to Warden of Hudson County Jail WE COMMAND YOU that
you have the body of

                      RONALD HILL, DOB: 12/26/1991, SBI: 681605D

now confined at the Hudson County Jail, be brought to the United States District Court via
video conference, on Monday, September 13, 2021, at 2:00 p.m., for an arraignment
before the the Honorable Brian R. Martinotti United States District Judge.

       WITNESS the Honorable Brian R. Martinotti
       United States District Judge Newark, New
       Jersey

DATED:      September 9, 2021             WILLIAM T. WALSH
                                          Clerk of the U.S. District Court
                                          for the District of New Jersey

                                          Per:      Lissette Rodriguez
                                                             Deputy Clerk
